Citation Nr: 0609880	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1972 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for hepatitis C.  
The veteran initially requested a Board hearing, but 
subsequently withdrew his request.


FINDING OF FACT

Hepatitis C is causally was not manifested during service or 
for many years thereafter, nor is hepatitis C otherwise 
causally related to service.   


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in June and July 2003 the RO advised the 
veteran of the essential elements of the VCAA.  He was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  He was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  He was advised of the 
type(s) of evidence needed to substantiate his claim for 
service connection.  These letters preceded the initial 
adjudication by the RO in December 2003.  An additional VCAA 
letter was sent to the veteran in July 2004.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The June 2003 letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claim and that it was his "responsibility" 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Similar instructions were provided to the veteran in the July 
2004 letter.  When considering the June and July 2003 and 
July 2004 notification letters, the Board finds that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim on appeal.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Taken together, these letters 
provided notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The December 2003 rating decision, June 2004 statement of the 
case (SOC) and May 2005 supplemental statement of the case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The June 2004 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Amarillo, Texas VA Medical Center, the Dallas, Texas VA 
health care facility, Quest Diagnostics,  and Dr. David Paul.  
The veteran was afforded a VA examination in February 2005 
for the purpose of determining the nature and etiology of his 
hepatitis C.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.

Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran contends that his currently diagnosed hepatitis C 
had its onset during active service.  He attributes his 
hepatitis C to two risk factors.  First, he alleges that he 
contracted hepatitis C from air gun inoculations in boot 
camp.  Second, he alleges that he contracted hepatitis C from 
his company commander's practice of shaving the veteran and 
his fellow servicemen in preparation for inspection.  The 
veteran denies risk factors of intravenous drug use, 
hemodialysis treatment, accidental needle punctures, or blood 
transfusions.  Upon examination in February 2005 he was found 
to have no tattoos or piercings.  During this examination the 
veteran stated that he had over 100 sexual partners during 
his lifetime, he later corrected this number to 10.  The 
Board notes that the veteran was treated for gonorrhea in 
service, indicating an unprotected sexual encounter. 

Service medical records indicate that the veteran received 
several immunizations during service.  The Board will assume, 
without deciding, that these immunizations were delivered 
with an air gun injector.  According to the VA's Veterans 
Benefits Administration, while biologically possible, there 
have been no reports of air gun transmission of hepatitis C.  
VA Fast Letter 04-13 (June 29, 2004).  Even though 
transmission of hepatitis C by air gun injection is 
biologically possible, the mere fact that he received such 
injections does not establish a relationship between his 
hepatitis C and service.  Service connection requires 
competent evidence of a nexus between the inservice events 
and the veteran's claimed disability.  

Similarly, absent competent evidence of causation, the 
inservice use of a communal razor and the instance of an 
unprotected sexual encounter do not establish service 
connection.  

Service medical records are absent for any diagnosis or 
treatment of hepatitis in service.  The Board is aware of the 
veteran's assertion, contained in a July 2003 statement, that 
he was hospitalized during service and told that he possibly 
had a hepatitis virus.  While service medical records do show 
treatment in April 1972 for complaints of an upset stomach, 
headache, sore throat and nasal congestion; there is no 
mention of hepatitis, jaundice, or a virus.  The reported 
impression was constipation and gastroenteritis.  There is 
nothing in the service records to suggest that trained 
military medical personnel suspected hepatitis.  In fact, the 
first competent medical evidence of complaint, treatment or 
diagnosis of hepatitis is in July 2003, 29 years after 
separation from service.

In the February 2005 VA examination report the examiner 
comments on clinical notes contained in the veteran's medical 
record, including the veteran's April 1972 treatment in 
service that makes no mention of hepatitis.  The examiner's 
medical opinion is that without resorting to speculation, he 
could not resolve the issue of whether it was as likely as 
not that the veteran hepatitis C was a result of his service.  
Medical nexus opinions based upon speculation have been found 
to be insufficient to establish a medical nexus between the 
illness and service.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); see also Morris v. West, 13 Vet. App. 94, 97 
(1999).  Therefore, the Board finds no competent medical 
evidence of record that establishes a nexus between his 
currently diagnosed hepatitis C and service.

The Board is aware that a private medical record includes a 
statement to the effect that the veteran has had hepatitis 
since 1972.  However, this notation appears to be based only 
upon history provided by the veteran.  Such notations have no 
probative value as to the etiology of his currently diagnosed 
hepatitis C because bare transcriptions of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Moreover, although the veteran opines that 
his hepatitis C is related to his service rather than his 
post service sexual encounters, as a layperson he is not 
competent to give a medical opinion on the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, no competent evidence of record suggests that the 
veteran's currently diagnosed hepatitis C is etiologically 
related to his active service.  The veteran's argument 
appears to be based on speculation as to the cause.  In the 
present case, it appears that the veteran has reported 
various risk factors before, during, and after service.  A VA 
examiner has reported that an opinion as to causation cannot 
be rendered in this case without resorting to speculation.  
As noted earlier, pure speculation cannot be the basis for a 
grant of service connection.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hepatitis C and that, 
therefore, the provisions of § 5107(b) are not applicable.




ORDER

Entitlement to service connection for hepatitis C is not 
warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


